Holmes, J.,
concurring in judgment.
I concur in the judgment for the following reasons. R. C. 3327.01 and 3327.02 reasonably must be read in pari materia in order to provide an understandable legislative scheme for providing school bus transportation, or monetary payment to the parents in lieu of transportation.
We must start with the premise that, pursuant to R. C. 3327.01, transportation of non-public school pupils in kindergarten through the eighth grade is mandated where such transportation would require no more than 30 minutes travel time from point of collection. The exception to the provision of the actual transportation, or payments in lieu thereof, is “when, in the judgment of such board, confirmed by the state board of education, such transportation is unnecessary or unreasonable.”
Where the local board determines that no provision shall be provided for transportation because such, in its view, is unnecessary, the statute provides that the “availability of facilities and distance to the school shall be considered.” (Emphasis added.) In my view, other factors, including economic feasibility, may be considered by the local board, and the state board of education upon review of both the question of the necessity and the reasonableness of making provision for the transportation of the pupils.
R. C. 3327.01 further provides that when a board of education intends to make provision for transportation of pupils, but determines “it is impractical to transport a pupil by school conveyance * * * ,” it may pay a parent a sum in lieu of providing such transportation. Following this legislative scheme, R. C. 3327.02 provides that when the board of education deems it to be “impracticable” to provide transportation by school conveyances, and if it is unable to secure a reasonable offer for the transportation of such children, “the local-board shall so report to the county board.” The section then provides that “if the county board agrees with the view of the local board” payment in lieu of transportation would then be in compliance with R. C. 3327.01.
Here, it is agreed that the Berlin-Milan Local School District board made its independent determination of the impracticality or impracticability (whichever word may be util*421ized would make no difference in this determination since, in my view, the use of the two words was a legislative drafting oversight and the two words should be read and interpreted synonymously). The county board received no report of the local board’s determination for its review according to the statute.
This being a declaratory judgment action, the trial court could well have determined that the local board’s determination to make payments in lieu of transportation without reporting such determination to the county board would constitute an action contrary to law.
Additionally, the trial court had the original action jurisdiction to take all testimony on the issue of impracticality or impracticability of the local board to provide actual transportation of the pupils. The trial court should never usurp the authority of the school board to make the initial administrative determination, but by statute the court may determine whether the acts of the board were lawful and reasonable and whether the board had abused its discretion. It would appear here that the trial court carried out its allowable statutory function, and that there was no reversible error present.